IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA
CASE NO. 4:16-cr-00152-1

Vv.

Carvis Dewayne Hughes,
Defendant.

ee ee

 

ORDER

Defendant Hughes has filed a Motion Pursuant to the First
Step Act of 2018. In his Motion, Defendant asks the Court to
apply the provisions of the First Step Act to his case and to
review the prior state conviction that was used to enhance his
sentence. Defendant also requests that the Court compel the
Bureau of Prisons (BOP) to award him 7 days of good time credit
to which he believes he is entitled.

Defendant was sentenced in August 2016 following his plea
of guilty to possession with intent to distribute controlled
substances, in violation of 21 U.S.C. § 841(a) (1). The
defendant’s applicable statutory maximum penalty was 20 years.
The First Step Act authorizes the Court to review a defendant’s
case as if the Fair Sentencing Act 2010 were in effect at the
time of sentencing; in Defendant’s case, however, the Fair
Sentencing Act of 2010 was in effect when Defendant was
sentenced, and he was sentenced pursuant to the provisions of
that Act. Therefore, he is not eligible for a _ sentence
reduction pursuant to the First Step Act.

Defendant’s request that this Court review the
applicability of a prior conviction used to calculate his

sentence pursuant to 18 U.S.C. § 3582(c)(2) is improper.
Honorable William T. Moore, Jr.
RE: HUGHES, Carvis Dewayne
Order on Motion

Page 2

Motions to reduce sentence are inappropriate vehicles to
collaterally attack the unaffected portions of a sentence
otherwise subject to modification.

Finally, any good-time credit relief Defendant seeks must
first be sought from the BOP itself. Defendant must in fact
exhaust his administrative remedies with the BOP before seeking
redress with the Court through a § 2241 habeas petition.
Defendant has not demonstrated the exhaustion of his
administrative remedies with the BOP.

Based on the foregoing, Defendant’s Motion is DENIED.

SO ORDERED this 372" day of , 2020.

LZ Roteel

WILLIAM T. MOORE,(/OR.
JUDGE, U.S. DISTRICT COURT
